The plaintiff in error, C.L. Foster, was convicted on an information charging that he did have possession of intoxicating liquor with the unlawful intent of selling the same, and his punishment fixed at a fine of $50 and 120 days' confinement in the county jail. From the judgment an appeal was perfected by filing in this court on June 28, 1923, a petition in error with case-made.
No brief has been filed, and no appearance made on behalf of plaintiff in error in this court. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. *Page 97 
After an examination of the record, we find the evidence sufficient to sustain the verdict, and there is no prejudicial error in the record upon the admission of testimony. It appears that the instructions fairly covered the law of the case, and we are unable to find any error in the record.
The judgment of the lower court is, accordingly, affirmed.
BESSEY, P.J., and EDWARDS, J., concur.